DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over various teachings of US Patent Application Publication 2015/0351688 (“Just”) in view of Applicant Admitted Prior Art (“AAPA”), non-patent publication Tomita, Yohei. "Asynchronous noise removal for earbud-based PPG sensors." 2016 38th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC). IEEE, 2016 (“Tomita”), and US Patent Application Publication 2018/0310847 (“Ornato”).
Regarding claim 1, Just teaches [a] method comprising: … emitting a second light in a second light direction directed at a right ear location from a right ear light emitter (Fig. 3, emitter 20; Fig. 4, right ear; Fig. 5A, emitter 120), …; detecting a detected second light at a right ear light detector following interaction of the second light with a right ear tissue (Fig. 3, detector 22; Fig. 4, right ear; Fig. 5A, detector 122). In a different embodiment, Just teaches the use of two light-guiding earbuds for PPG detection (US Patent Application Publication 2013/0131519 (“LeBoeuf”), incorporated by reference in ¶ 0092 of Just, shows this in Fig. 2, with further description in ¶¶s 0122 and 0178). Similarly, Applicant Admitted Prior Art (“AAPA”) teaches that a prior art system uses two heart rate sensors, one in each ear, for filtering noise based on diversity (¶ 0027 of the specification as published). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the right earbud arrangement of Just for the left ear as well, as contemplated (LeBoeuf), for the purpose of increasing sensor accuracy by applying diversity (AAPA: ¶ 0027 of the specification as published), as a mere duplication of parts (which has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)), and as the simple substitution of one known headphone arrangement (that of Fig. 4 of Just) for another (that of Fig. 2 of LeBoeuf), with predictable results (obtaining PPG data based on emission and detection at both ears); and estimating a heart rate from the detected first light and the detected second light (Just: ¶ 0004, contemplating accurate heart rate data; LeBoeuf: ¶ 0010, detecting heart rate; AAPA: ¶ 0027 of the specification as published, contemplating constructive addition of heart rate signals).
Just does not appear to explicitly teach wherein the right ear location is different from the left ear location or the second light direction is different from the first light direction. 
Tomita teaches that PPG signals from each ear have different signal and noise components, and models around an assumption that the noise components are not correlated with the signal components (section II.A., Physical model).
Ornato teaches orienting and locating PPG sensors (emitters and detectors) in different directions and at different locations (Fig. 3, one at the top and one at the bottom of the wrist, ¶ 0020) to obtain noise/motion artifact resistant PPG readings (¶ 0022).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the PPG sensors of the combination in different directions/locations, as in Ornato, thereby achieving the uncorrelation described in Tomita, for the purpose of obtaining noise/motion artifact resistant PPG readings, leading to a more accurate heart rate signal (Ornato: ¶ 0022; LeBoeuf: ¶¶s 0022, 0026, etc.; Just: ¶ 0004).
Regarding claim 5, Just-AAPA-Tomita-Ornato teaches all the features with respect to claim 1, as outlined above. Just-AAPA-Tomita-Ornato further teaches wherein the left ear location comprises a tragus area or an anti-tragus area and the right ear location comprises a concha area (Just: ¶¶s 0037, 0096, 0119; LeBoeuf: ¶ 0216. This is also achievable as a matter of routine optimization, since e.g. Just: ¶ 0119 and LeBoeuf: ¶ 0216 acknowledge that different portions of the ear have different blood flow and motion artifact characteristics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to differently arrange the two PPG sensors of the combination at the tragus or anti-tragus and concha areas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Different ear locations would also have been “obvious to try,” as there are a limited amount of workable locations (Just: (LeBoeuf: Fig. 10)). Each of the left and right earbuds could have been targeted to the particular location, as long as the two locations were different, as a simple matter of design choice).
Regarding claim 6, Just-AAPA-Tomita-Ornato teaches all the features with respect to claim 1, as outlined above. Just-AAPA-Tomita-Ornato further teaches wherein the left ear location comprises a concha area and the right ear location comprises a tragus area or an anti-tragus area (Just: ¶¶s 0037, 0096, 0119; LeBoeuf: ¶ 0216. This is also achievable as a matter of routine optimization, since e.g. Just: ¶ 0119 and LeBoeuf: ¶ 0216 acknowledge that different portions of the ear have different blood flow and motion artifact characteristics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to differently arrange the two PPG sensors of the combination at the tragus or anti-tragus and concha areas, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Different ear locations would also have been “obvious to try,” as there are a limited amount of workable locations (Just: (LeBoeuf: Fig. 10)). Each of the left and right earbuds could have been targeted to the particular location, as long as the two locations were different, as a simple matter of design choice).
Regarding claim 7, Just-AAPA-Tomita-Ornato teaches all the features with respect to claim 1, as outlined above. Just-AAPA-Tomita-Ornato further teaches wherein the left ear light emitter and the left ear light detector are components of a left photoplethysmographic sensor and the right ear light emitter and the right ear light detector are components of a right photoplethysmographic sensor (Just: e.g. Fig. 3, emitter 20, detector 22, used as a typical PPG sensor to detect heart rate data (¶ 0004); LeBoeuf: ¶¶s 0142, 0176, 0178, etc.). Claim 29 is rejected in like manner.
Regarding claims 8-11, Just-AAPA-Tomita-Ornato teaches all the features with respect to claim 1, as outlined above. Just-AAPA-Tomita-Ornato further teaches wherein the first light direction is substantially perpendicular to the second light direction, wherein the first light direction is along an x-axis and the second light direction is along a y-axis or a z-axis with respect to a wearer head, wherein the first light direction is along a y-axis and the second light direction is along an x-axis or a z-axis with respect to a wearer head, wherein the first light direction is along a z-axis and the second light direction is along an x-axis or a y-axis with respect to a wearer head (LeBoeuf: Fig. 10, the concha and tragus regions being perpendicular to each other from the viewpoint of the earbud. The other directions/locations would have been obvious to achieve as a matter of routine optimization, since e.g. Just: ¶ 0119 and LeBoeuf: ¶ 0216 acknowledge that different portions of the ear have different blood flow and motion artifact characteristics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to differently arrange the two PPG sensors of the combination along the particular axes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges through routine experimentation is not inventive. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Different ear locations would also have been “obvious to try,” as there are a limited amount of workable locations (Just: (LeBoeuf: Fig. 10)). Further, Applicant has not identified criticality of any of the arrangements, especially since the claims contemplate all axis combinations. Therefore, it would have been a matter of obvious design choice to arrange the sensors in each of the claimed ways, while still achieving the different arrangement of Ornato to thereby reduce motion artifact).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Just-AAPA-Tomita-Ornato in view of US Patent Application Publication 2017/0238842 (“Jacquel”).
Regarding claim 2, Just-AAPA-Tomita-Ornato teaches all the features with respect to claim 1, as outlined above. Just-AAPA-Tomita-Ornato does not appear to explicitly teach wherein estimating the heart rate from the detected first light and the detected second light comprises determining a quality of the detected first light relative to the detected second light.
Jacquel teaches calculating a vital sign based on a weighted average of two PPG signals (¶ 0148), where the weighing corresponds to a quality metric (¶¶s 0148, 0073). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine relative qualities of the PPG signals in the combination, as in Jacquel, for the purpose of increasing calculation accuracy (Jacquel: ¶ 0148, selection based on quality, SNR, etc.).
Regarding claim 3, Just-AAPA-Tomita-Ornato teaches all the features with respect to claim 1, as outlined above. Just-AAPA-Tomita-Ornato further teaches receiving a left ear motion sensor output (Just: ¶ 0012, Fig. 3; LeBoeuf: ¶¶s 0129, 0179); determining a left ear direction of motion from the left ear motion sensor output (using the noted accelerometer - also see LeBoeuf: ¶ 0182); and receiving a right ear motion sensor output (Just: ¶ 0012, Fig. 3; LeBoeuf: ¶¶s 0129, 0179); determining a right ear direction of motion from the right ear motion sensor output (using the noted accelerometer - also see LeBoeuf: ¶ 0182), but does not appear to explicitly teach wherein estimating the heart rate from the detected first light and the detected second light comprises: identifying a quality of the detected first light from the left ear direction of motion and the first light direction; and identifying a quality of the detected second light from the right ear direction of motion and the second light direction (although Just: ¶ 0003 acknowledges that motion causes undesirable motion artifacts, and LeBoeuf: ¶ 0182 teaches that an inertial sensor can provide a suitable noise reference for filtering motion artifacts out).
Jacquel teaches calculating a vital sign based on a weighted average of two PPG signals (¶ 0148), where the weighing corresponds to a quality metric (¶¶s 0148, 0073). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine qualities of the PPG signals in the combination, as in Jacquel, with the motion sensor data providing a quality metric (as suggested by Just and LeBoeuf - motion artifacts reducing signal quality), for the purpose of increasing calculation accuracy (Jacquel: ¶ 0148, selection based on quality, SNR, etc.).
Regarding claim 4, Just-AAPA-Tomita-Ornato teaches all the features with respect to claim 1, as outlined above. Just-AAPA-Tomita-Ornato further teaches determining a left ear ambient light level proximate or at the left ear light detector (LeBoeuf: ¶ 0195); and determining a right ear ambient light level proximate or at the right ear light detector (LeBoeuf: ¶ 0195), but does not appear to explicitly teach wherein estimating the heart rate from the detected first light and the detected second light comprises: identifying a quality of the detected first light from light from the left ear ambient light level; and identifying a quality of the detected second light from the right ear ambient light level (although LeBoeuf: ¶ 0195 teaches that ambient light can provide undesirable optical noise which should be filtered out).
Jacquel teaches calculating a vital sign based on a weighted average of two PPG signals (¶ 0148), where the weighing corresponds to a quality metric (¶¶s 0148, 0073). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine qualities of the PPG signals in the combination, as in Jacquel, with the ambient light data providing a quality metric (as suggested by LeBoeuf - ambient light artifacts reducing signal quality), for the purpose of increasing calculation accuracy (Jacquel: ¶ 0148, selection based on quality, SNR, etc.).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791